Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr.  Richard Galati on 2/7/2022.
The application has been amended as follows: 
Claim 5: The display assembly of claim 1, wherein the release mechanism comprises a switch configured to retract the at least one latch of the set of laterally- extending latches.
Claim 11: The display support arm of claim 10, wherein the third magnetic structure is positioned opposite the first magnetic structure relative to the second magnetic structure.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Re claims 1-9: The best prior art of record, taken alone or in combination thereof, fails to teach a display assembly including, along with other limitations, the support arm having a release mechanism operable along a non-radial axis relative to the mount portion to radially retract the at least one laterally-extending latch of the set of laterally extending latches, the non-radial axis being parallel to a plane in which the at least one laterally-extending latch retracts as set forth in the claim.
Re claims 10-16: The best prior art of record, taken alone or in combination thereof, fails to teach a display support arm including, along with other limitations, a third magnetic structure positioned in the second end and having a third magnetic axis, the third magnetic axis being parallel to the display-facing surface and perpendicular to the second magnetic axis as set forth in the claim.
Re claims 17-20: The best prior art of record, taken alone or in combination thereof, fails to teach a monitor assembly including, along with other limitations, the monitor being rotatable relative to the support arm so as to permit rotation of the monitor from a landscape orientation to a portrait orientation while the support arm is in the raised position, prevent rotation of the monitor from the landscape orientation to the portrait orientation while the support arm is in the lowered position, and prevent rotation of the support arm relative to the stand while the monitor is in the portrait orientation as set forth in the claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NIDHI THAKER/Primary Examiner, Art Unit 2835